UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6643


JAMES RANDALL BRAWNER,

                Plaintiff - Appellant,

          v.

LEROY CARTLEDGE, sued in his individual capacity; STEVEN
LEWIS, sued in his individual capacity; J. PARKER, sued in
his individual capacity; FRANK MURSIER, sued in his
individual capacity; HARRISON, sued in his individual
capacity; JAMES SLIGH, sued in his individual capacity;
DENNIS PATTERSON, sued in his individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:12-cv-01889-RMG)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Randall Brawner, Appellant Pro Se. Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James     Randall   Brawner       appeals       the    district      court’s

order adopting the magistrate judge’s recommendation to grant

Defendants’    summary      judgment     motion      on    Brawner’s       42    U.S.C.

§ 1983   (2012)    complaint    against      them.         We    have   reviewed    the

record and find no reversible error.              Accordingly, we affirm the

district court’s judgment.         See Brawner v. Cartledge, No. 5:12-

cv-01889-RMG      (D.S.C.   Mar.   11,   2014).           We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                         2